I agree to the conclusion that the judgment should be reversed for error in giving the third charge requested by the plaintiff and error in refusing the second instruction requested by the defendant, but not for the reasons stated in the opinion. Each count of the declaration rested upon alleged negligence in operating the truck on the public highway. The references in the second count to width, height and weight of the truck and speed at which it was driven did not constitute the grounds of the cause of action stated. The pleas were not guilty and contributory negligence. The size and weight of the truck, as well as the speed at which it was driven, were not issues. They were mere elements in the charge of reckless and negligent operation of the truck.
When the court gave the third charge requested by the plaintiff and denied the second charge requested by the *Page 583 
defendant an unnecessary, irrelevant and confusing element was introduced in the trial which was calculated to mislead and confuse the jury to the prejudice of the defendant.
So I think the judgment should be reversed and a new trial ordered.